Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the Amendments and Remarks filed on 07/18/2022 regarding to the application 16/153,328 was originally filed on 10/05/2018.
Claims 1, 7, 8, and 14 has been amended. Claim 9 is cancelled. Claims 1-8, and 10–20 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.


Response to Arguments
Applicant’s arguments, see (Arg. page 10), filed on 07/18/2022, with respect to “Rejections based on 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA )… Applicant has amended claim 8 to remove the term ‘possible.’…” have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see (Arg. page 10), filed on 07/18/2022, with respect to “Rejections based on 35 U.S.C. § 101… Applicant has amended claim 1 to recite ‘computer storage media’… ” have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see (Arg. page 11-12), filed 07/18/2022, with respect to the “Rejections based on 35 U.S.C. § 102… claim I has been amended herein to recite, in part:
...
wherein the at least one health proxy includes one or more of a health care spend amount and a number of chronic conditions with which the individual in the reference pediatric population has been diagnosed;
… ” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in Kriger in view of Derrick as below.

Examiner Note
The Examiner cites the particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5 – 8, 10, and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kriger (US 20080294370 A1, “Kriger”) in view of Derrick et al. (US 20210319887 Al, with the citations supported in Provisional Application Number 62/164,018 for 15161188 filed May 20, 2016, “Derrick).
As to claim 1, Kriger discloses Computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, provide a method for implementing a decision support system for pediatric obesity, the method comprising: 
receiving reference data for a reference pediatric population, the reference data comprising an age and a body mass index (BMI) value for each individual within the reference pediatric population; (Kriger: [0050, 0067] The BMI percentile for age and sex is the preferred method to screen for overweight and obesity conditions in children and adolescents because of its feasibility, reliability, and tracking with adult overweight and obesity measures. BMI values in the growth charts for children and adolescents are Centers for Disease Control and Prevention (CDC) and WHO population-based references for comparison of grown distribution to those of a larger population (i.e. reference pediatric population)… received and analyzed by the TOPS (Trend Obesity Preventing Service) service). 
selecting an optimal growth velocity value from a set of growth velocity values by:
for each growth velocity value within the set, normalizing BMI values from the reference data using age values; (Kriger: [0050] The growth charts (i.e. growth velocity value) consist of a series of percentile curves that illustrate the distribution of selected body measurements index (BMI) in U.S. children. Pediatric growth charts have been used by pediatricians, nurses and parents to track the growth of infants, children and adolescents in the United States. Data used to produce the United States Growth Charts' (i.e. growth velocity value) smoothed (i.e. normalizing) percentile curves are contained in data files representing the growth curves BMI for age and sex. (e.g., 2 to 20 years: Girls BMI-for-age percentiles https://www.cdc.gov/growthcharts/data/set1clinical/cj41l024.pdf ) published on 05/30/2000).
for each growth velocity value, predicting at least one health proxy for a plurality of ages, (Kriger: [Abstract, 0102] in-building overweight and obesity preventing module for collecting anthropometry information from a person in order to predict a risk obesity condition with BMI (i.e. a health proxy)… with different kind of children's growth charts according to age and sex, wherein the information provided by various devices is used not only to predict an obesity trend in a child but also to determine whether the child's BMI and weight are progressing within standard parameters for various age and sex). 
identifying the optimal growth velocity value based the at least one health proxy, wherein the optimal growth velocity value comprises a growth velocity value that minimizes dependence of age on the at least one health proxy; (Kriger: [0102, 0050] predict an obesity risk condition with BMI (i.e. health proxy) in a child but also to determine whether the child's BMI and weight are progressing (i.e. optimal growth velocity) within standard parameters for various age (i.e. dependence of age) and sex in the growth percentile curves shown in 2 to 20 years: Girls BMI-for-age (i.e. age dependence) percentiles https://www.cdc.gov/growthcharts/data/set1clinical/cj41l024.pdf ).
generating one or more obesity risk curves measuring threshold BMI values by age for one or more the one or more obesity risk levels, wherein each obesity risk curve is generated with an age-dependent multiplier that is formed using the optimal growth velocity and a threshold risk level; (Kriger: [0066, 0072-73] creates a graph of the person’s BMI progress (obesity risk curves) and compares it to a recommended progress graph and determines the person’s BMI trend move towards an overweight or obesity condition (i.e. obesity risk level)… with being at risk for being overweight is defined as a BMI between the 85th and 94th percentile for age and sex, and being overweight is defined as a BMI over the 95th percentile for age and sex to incorporate these BMI cuts off point (i.e. threshold) for overweight and obesity conditions… by receiving the current weight, age, sex, and height of the person and using International cut off points for BMI (25) for overweight and obesity by sex for children and adolescents between 2 and 18 years).
receiving target pediatric patient data, the target pediatric patient data comprising an age and a BMI value for a target pediatric patient; (Kriger: [0066] receiving the current weight, age, sex, and height of the person (i.e. target pediatric patient) and creates a graph of the person’s BMI progress and compares it to a recommended progress graph and determine the person’s BMI trend). 
Page 33 of 388922293assigning, based on the target pediatric patient data, an obesity risk level to the target pediatric patient using the one or more obesity risk curves; and (Kriger: [0066] based on the received current weight, age, sex, and height of the person (i.e. target pediatric patient) and creates a graph of the person’s BMI progress and compares it to a recommended progress graph, like 85th/95th percentile curve (i.e. obesity risk curve) and determines the person’s BMI trend move towards an overweight or obesity condition (i.e. obesity risk level)). 
initiating, based on the obesity risk level assigned to the target pediatric patient, one or more intervening actions. (Kriger: [0066, 0068] the module sends a warning message (e.g., Special Overweight or Obesity Signal- S.O.S.) (i.e. intervening action) to a person at the discretion of that person or parent of child (i.e. target pediatric patient) who is developing an overweight or obesity condition analyzed by the TOPS (Trend Overweight and Obesity Preventing Service) service … After the health care professional conducts a physical and discovers the reason of the potential obesity condition… suggest to the person (i.e. target pediatric patient) adjustments to his/her lifestyle or give a referral to the dietitian or nutrition specialists (i.e. intervening actions)). 
However, Kriger may not explicitly disclose all the aspects of the wherein the at least one health proxy includes one or more of a health care spend amount and a number of chronic conditions with which the individual in the reference pediatric population has been diagnosed;
Derrick discloses wherein the at least one health proxy includes one or more of a health care spend amount and a number of chronic conditions with which the individual in the reference pediatric population has been diagnosed; (Derrick: [0315, 0030, 0042] analyzing BMI as a proxy (i.e. health proxy) for overweight or obesity… with the number of pre-teen children and teenage children (i.e. pediatric population)… by applying a quality of life HALex-utility index method in making health status, health risk determinations associated with multiple chronic conditions (MCC) of overweight and obesity, e.g., hypertension, elevated cholesterol, and elevated blood pressure… and the resource implications for addressing MMC are immense -- 66% of total health care spending is directed toward care of Americans with MCC of the need for assistance with activities of daily living, produces high levels of spending).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kriger in view of Derrick disclosing pediatric obesity and overweight analysis which are analogous art from the “same field of endeavor”, and, when Derrick's analyzing BMI as a proxy with chronic conditions and health care spending was combined with Kriger's BMI for overweight and obesity preventing and tracking system, the claimed limitation on the wherein the at least one health proxy includes one or more of a health care spend amount and a number of chronic conditions with which the individual in the reference pediatric population has been diagnosed would be obvious. The motivation to combine Kriger in view of Derrick is a method with all around components to provide a method of measurement or prediction of therapy adherence or compliance with multiple chronic conditions associated social determinants of health effectively. (See Derrick [0005]).

As to claim 3, Kriger in view of Derrick discloses The media of claim 1, wherein the one or more severe obesity curves are created using the age-dependent multiplier with a 95th percentile curve for BMI over age. (Kriger: [0066, 0051] based on the received current weight, age, sex, and height of the person and creates a graph of the person’s BMI progress (i.e. severe obesity curves) and compares it to a recommended progress graph of a 95th percentile curve defined as overweight for age and sex and determines the person’s BMI trend move towards an overweight or obesity condition (i.e. severe obesity)). 

As to claim 5, Kriger in view of Derrick discloses The media of claim 1, wherein one or more intervening actions comprises one or more of: automatically generating and communicating an electronic notification to a caregiver of the patient; generating and providing a recommendation for a treatment plan for the patient; modifying computer code executed in a healthcare software program for treating the patient; or scheduling healthcare resources for the patient. (Kriger: [0049, 0068] C-OPT (Comprehensive Obesity Prevention Technology) is to help monitor, identify and prevent problematic trends in an individual's Body Mass Index (BMI) that relate to developing an overweight or obesity condition, and quickly alerting (i.e. notification) the individual's health care provider (i.e. caregiver) when there is a possibility that such a condition may develop… suggest to the person (i.e. patient) adjustments to his/her lifestyle or give a referral to the dietitian or nutrition specialists (i.e. treatment plan/healthcare resource)).

As to claim 6, Kriger in view of Derrick discloses The media of claim 1, wherein the at least one health proxy is predicted with a trained quantile regression model. (Derrick: [0208, 0240] trained a model to quantifying the contribution to a plurality of unjustifiable health determinants by linking through linear regression health outcomes, such as, overweight, asthma, hypertension… to applying predictive analytic modeling with regression analysis, regression trees and neural networks).

Regarding claims 7 and 8, 10, and 12-13, these claims recite the method performed by the computer storage media of claims 1, 6, 3, and 5, respectively; therefore, the same rationale of rejection is applicable.

Regarding claims 14, and 19, these claims recite the system performed by the computer storage media of claims 1, and 3, respectively; therefore, the same rationale of rejection is applicable.

As to claim 15, Kriger in view of Derrick discloses The system of claim 14, wherein the user interface component is further configured to present a set of curves indicating levels for non-obese body types for the pediatric population simultaneously with the set of obesity risk curves. (Kriger: [0050-51] The Pediatric growth charts consist of a series of (i.e. a set of) percentile curves that illustrate the distribution of selected body measurements index (BMI) in U.S. children… are contained in data files representing the growth curves BMI for age and sex. (e.g., 2 to 20 years: Girls BMI-for-age percentiles https://www.cdc.gov/growthcharts/data/set1clinical/cj41l024.pdf )... With a BMI between the 85th-94th and 95 th and above as cut off points of BMI are the set of obesity risk curves and other ranges of percentile curves as non-obese risk BMI body type).

As to claim 16, Kriger in view of Derrick discloses The system of claim 15, wherein the set of curves indicating levels for non-obese body types are not created using the age-dependent multiplier. (Kriger: [0050-51] The BMI percentile for age and sex is the preferred method to screen for overweight and obesity conditions in children and adolescents because of its feasibility, reliability, and tracking with adult overweight and obesity measures by the Centers for Disease Control and Prevention (CDC) population-based references for comparison of grown distribution to those of a larger population…  provide that being at risk for being overweight is defined as a BMI between the 85th and 94th percentile, and being overweight is defined as a BMI over the 95th percentile for age and sex and others non-obese BMI percentiles are not provided for age and sex).


As to claim 17, Kriger in view of Derrick discloses The system of claim 14, wherein when target patient data is received for a target pediatric patient, wherein the computerized display component is further configured to present on the graphic user interface component a target patient indicator based on a BMI value and an age of the target pediatric patient, the target patient indicator being presented with the set of obesity risk curves, (Kriger: [0066, 0084] receiving the current weight, age, sex, and height (i.e. target patient data) of the person (i.e. target pediatric patient) and creates a graph (i.e. graphic user interface) of the person’s BMI progress (i.e. target patient indicator) and compares it to a recommended progress graph of the percentiles and determine the person’s BMI trend… on an interface unit 94).
wherein the target patient is assigned to an obesity level based on a location of the target patient indicator relative to one or more obesity risk curves on the graphic user interface. (Kriger: [0066] compares the person’s BMI progress (i.e. target patient indicator) graph to a recommended progress graph of the obese 85th, 90th or 95th percentiles (i.e. obesity risk curves) and determine the person’s BMI trend).

As to claim 18, Kriger in view of Derrick discloses The system of claim 17, wherein the computerized display component is further configured to present a set of curves measuring BMI over age that are not created using the age-dependent multiplier, wherein the obesity level cannot be assigned to the target patient using the set of curves that are not created using the age-dependent multiplier. (Kriger: [0068] The WTA receives the current weight of the person from the CD and creates a graph of the person's BMI progress and compares it to a recommended BMI progress graph with age-dependent. After acquiring a certain number of anthropology measurements, the WTA then determines if the person's BMI trend moves towards an overweight or obesity condition. If the WTA determines the person's BMI trend not moves towards an overweight or obesity condition, the SVOPM does not send any warnings (i.e. no obesity level be assigned) to a person immediately).

As to claim 20, Kriger in view of Derrick discloses The system of claim 14, wherein a distance between two adjacent obesity risk curves at a first age is smaller than a distance between the two adjacent obesity risk curves at a second age that is older than the first age. (Kriger: [0050-51] based on the Pediatric growth charts consist of a series of (i.e. a set of) percentile curves that illustrate the distribution of selected body measurements index (BMI) in U.S. children, e.g., 2 to 20 years: Girls BMI-for-age percentiles https://www.cdc.gov/growthcharts/data/set1clinical/cj41l024.pdf ... the 90th and 95 th curves are two adjacent obesity risk curves and the distance of the age 5 (i.e. first age) is smaller than the age 10 (i.e. older age) between those adjacent obesity risk curves).


Claims 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kriger in view of Derrick and further in view of the Saavedra et al. (US 20140162223 A1, “Saavedra”).

As to claim 2, Kriger in view of Derrick discloses The media of claim 1,
However, Kriger may not explicitly disclose all the aspects of the wherein the at least one health proxy includes one or more of a health care spend amount and a number of chronic conditions with which an individual in the reference pediatric population has been diagnosed. 
Saavedra discloses wherein the at least one health proxy includes one or more of a health care spend amount and a number of chronic conditions with which an individual in the reference pediatric population has been diagnosed. (Saavedra: [0002] infants and toddlers in the United States ("US") are overweight, setting the stage for an increased risk of lifelong obesity with healthy proxy includes its associated chronic diseases and health care costs).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kriger and Saavedra disclosing pediatric obesity and overweight analysis which are analogous art from the “same field of endeavor”, and, when Saavedra's risk of lifelong obesity includes its associated chronic diseases and health care costs was combined with Kriger's overweight and obesity preventing and tracking system, the claimed limitation on the wherein the at least one health proxy includes one or more of a health care spend amount and a number of chronic conditions with which an individual in the reference pediatric population has been diagnosed would be obvious. The motivation to combine Kriger and Saavedra is a method with all around components to provide a comprehensive nutritionally and developmentally appropriate intervention to promote healthy dietary intake feeding habits, and growth in infancy and beyond. (See Saavedra [0004-5]).

As to claim 4, Kriger in view of Derrick discloses The media of claim 1, 
However, Kriger may not explicitly disclose all the aspects of the wherein the optimal growth velocity comprises one-third. 
Saavedra discloses wherein the optimal growth velocity comprises one-third. (Saavedra: [0002] the US national survey data indicates that nearly one-third of American children meet criteria for a diagnosis of overweight for the progress graph percentiles).
The examiner notes that both the claim and specification did not clearly define the term “one-third” and interpreted the US statistic survey data indicates that nearly one-third of American children meet criteria for a diagnosis of overweight.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kriger and Saavedra disclosing pediatric obesity and overweight analysis which are analogous art from the “same field of endeavor”, and, when Saavedra's one-third of US national survey data was combined with Kriger's overweight and obesity preventing and tracking system, the claimed limitation on the wherein the optimal growth velocity comprises one-third would be obvious. The motivation to combine Kriger and Saavedra is a method with all around components to provide a comprehensive nutritionally and developmentally appropriate intervention to promote healthy dietary intake feeding habits, and growth in infancy and beyond. (See Saavedra [0004-5]).
Regarding claim 11, these claims recite the method performed by the computer storage media of claim 4; therefore, the same rationale of rejection is applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENQ-KANG CHU/Examiner, Art Unit 2176        
                                                                                                                                                                                                /ARIEL MERCADO/Primary Examiner, Art Unit 2176